DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 8, filed 9/7/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant’s arguments with respect to claim(s) 11-31 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The remarks contend that the previously applied references do not disclose the feature of “the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function”.  The reference of Kubota cures the deficiencies of the previously applied references and a brief explanation of the reference is disclosed below.
Regarding the Kubota reference, the invention teaches determining different output functions of the different devices connected to the network.  The different functions can be a printing function or a projection function, which is illustrated in figures 5, 6 and taught in ¶ [44]-[47].  The system can utilize a wireless phone as a PC to determine the functions of the network connected devices, which is taught in ¶ [38].  Based on the functions of the Kubota reference, the functions of printing and projection are determined, and the information regarding these functions is acquired.  Thus, these features combined with the previously applied references perform the new amendment introduced to the independent claims.  
Therefore, based on the above, the features of the claims are disclosed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-17, 19, 20, 22-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sweet (US Pub 2011/0194140) in view of Kato (US Pub 2009/0033972) and Kubota (US Pub 2005/0235077).

Re claim 11: Sweet teaches a method comprising: 
obtaining, by a first method, function information from a designated output device (e.g. the mobile device uses a discovery protocol to identify nearby available printers and the capability information of the discovered printers, which is taught in ¶ [30], [40] and [41].); 

Walk-Up Printing 
[0030] The disclosed embodiments facilitate "walk-up printing," which enables a user of a device (e.g., a mobile computing device) to print to a nearby printer without having to worry about installing or updating associated printer driver software. This can be accomplished by augmenting a discovery protocol (such as Bonjour.TM.) and an associated network-printing protocol (such as IPP), so that the protocols return printer capability information which is used to generate printer data for a selected printer. 

[0040] During operation, application 202 uses discovery component 204, which implements a discovery protocol (such as Bonjour.TM.) to identify available printers and to facilitate selecting one of the identified printers. Note that discovery component 204 communicates with a corresponding discovery component 212 in printer 106 (illustrated by dashed line 230). Next, after a printer 106 is selected, application 202 uses page-description-language component 205 to render a print job to produce corresponding printer data 208. Printer data 208 is then sent to network-printing component 206, which implements a network protocol for remote printing, such as an Internet Printing Protocol (IPP). Network-printing component 206 communicates printer data 208 to a corresponding network-printing component 214 within printer 106 (illustrated by dashed line 232). 
[0041] As mentioned above, printer 106 contains a discovery component 212 and a network-printing component 214. In addition, printer 106 includes components that support printing using: the JPEG (Joint Photographic Experts Group) standard 216, the PDF (Portable Document Format) standard 217, and a RF (Raster Format) standard 218. These components send data to through printer controller 219 to print heads 220 within printer 104, so that print controller 219 can translate the data and print heads 220 can print the translated data onto some type of print media, such as paper. 

determining whether an output function that the designated output device provides is the first output function or the second output function, based on the function information obtained by the first method (e.g. based on the discovery protocol, the mobile device acquires the formats supported by the available printers, which is taught in ¶ [42] and [43].  In addition, the system receives from the printer capability information regarding the type of media used for printing, the print finishing functions and type of duplex printing, which is taught in ¶ [46]-[48].  The duplex printing type is considered as the first output function.); and 
Printing Process 
[0042] FIG. 3 presents a flow chart illustrating the printing process in accordance with the disclosed embodiments. First, the system uses a discovery protocol, such as the Bonjour.TM. protocol, to identify printers that can be accessed by mobile device 102 (step 302). As mentioned above, this discovery protocol also obtains capability information from the printer. Next, the system presents a list of available printers to a user (or an application) and allows the user (or the application) to select one of the identified printers (step 304). 
[0043] Next, the system checks interoperability of the selected printer (step 306). For example, the system can obtain information from the printer indicating that the printer supports JPEG, PDF and RF, in which case the system can use any of the supported formats. On the other hand, if the information indicates the printer can only support RF, the system uses RF to send data to the printer. 

[0044] Next, the system has a number of options. If the selected printer supports driverless printing, the system can obtain printer capability information from the selected printer and can generate printer data for the printer based on the obtained printer capability information. Next, the system can send the generated printer data to the selected printer (step 308). As mentioned above, this capability information can be obtained from the selected printer during a query for the discovery protocol, or during a subsequent network-printing protocol query. On the other hand, if the mobile device contains a specific driver for the selected printer, the system can use the specific driver to generate and send printer data to the selected printer (step 310). The system can alternatively send the print job to a cloud comprising one or more servers that provide a printing service. This enables the cloud to generate and the printer data for the selected printer (step 312).

Printer Capability Information
[0046] As mentioned above, the printer capability information can be obtained from the selected printer during a query for the discovery protocol (Bonjour.TM.), or during a subsequent network-printing protocol (IPP) query. More specifically, during the discovery protocol, the printer can return printer-specific information specifying what types of data the printer can accept and information specifying the printer's capabilities. Once the mobile device is actually communicating with the printer through IPP, the IPP protocol can provide the same printer-specific information. (This prevents having to cache information between the discovery protocol and the network-printing protocol.)
[0047] This printer capability information can specify attributes of the print media, such as media sizes, types (e.g., paper or photo media) and margins. This printer capability information can also specify finishing attributes, such as attributes related to stapling, hole punching and booklets. The printer capability information can additionally specify information related to printer features, such as whether to print on two sides of a page (duplex), which output bit to use, and which media source (tray) to use. The printer capability attributes can also specify file-related attributes, such as the file sizes supported by the printer, the file-format versions supported by the printer, and the file-format extensions supported by the printer. The printer capability information can also specify various printer capabilities, such as the color spaces supported by the printer, the bit depths supported by the printer, and the resolutions supported by the printer.
[0048] This printer capability information can additionally specify current status information obtained from printers. For example, this current status information can specify: whether the printer is off-line; whether the printer is busy; or whether an error condition exists in the printer. This current status information can be presented to the user while the user is selecting an available printer.
sending, to the designated output device, output data corresponding to the determined output function (e.g. if the computing device contains a driver for the format the printer supports, the computing device renders the document in the appropriate format and sends it to the printer, which is taught in ¶ [43], [44] above.  Moreover, the system or mobile device selects a type of media based on the received capabilities from the printer.  A job is generated based on these received capabilities and is sent to the printer that sent the capability information, which is taught in ¶ [49] and [50].).

[0049] FIG. 4 presents a flow chart illustrating the driverless printing process in accordance with the disclosed embodiments. (This flow chart illustrates some of the operations which take place during the driverless printing process which occurs in step 308 of FIG. 3.) First, the system obtains capability information for the selected printer (step 402). As mentioned above, this capability information can be obtained from the printer during a query which is part of the initial discovery protocol, or during a subsequent IPP query. Next, the system queues the selected printer (step 404) and allows a user (or an application) to select a specific type of media for the print job (step 406).
[0050] The system then generates printer data for the selected printer based on the obtained capability information (step 408). The printer then sends the printer data to the selected printer (step 410). Finally, the system receives status information for the selected printer, which indicates whether the printer data was successfully printed (step 412).


 
However, Sweet fails to specifically teach the features of by a second method different than the first method.
However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses acquiring function information from a printer by a mobile device (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches by a second method different than the first method (e.g. the primary reference discloses converting the output data to the determined type if a driver is present.  The secondary reference of Kato teaches sending the print data using Bluetooth since the Bluetooth connection information was acquired from a first transmission method of NFC, which is taught in ¶ [82] and [83].  With the combination of references, the features of the claims are performed above.). 

[0082] Next, when NFC communication is established, i.e., the mobile terminal device 500 is present in the communication region of one of the NFC chips 600-1 through 600-n (Yes in step S801), the NFC chip 600 sends out an MFP ID, a function ID, and a setting value (step S803). When "the mobile terminal device 500 is present in the communication region", it means that the mobile terminal device 500 held by the user is touching the NFC chip 600 of the MFP 400, so that the user can surely give an instruction to specify the tray to which the output medium is to be ejected. 
[0083] When the mobile terminal device 500 determines that NFC communication has been established, i.e., the mobile terminal device 500 is present in the communication region of one of the NFC chips 600 (Yes in step S802), the reader/writer unit 501 reads the MFP ID, the function ID, and the setting value from the corresponding NFC chip 600 (step S804). Next, the Bluetooth communication unit 502 acquires print data from the data storage unit 503 (step S805). The Bluetooth communication unit 502 sends the function ID, the setting value, and the print data to the MFP 400 corresponding to the MFP ID (step S806). It is assumed that the communication setting information necessary for Bluetooth communications is exchanged beforehand between the MFP 400 and the mobile terminal device 500. 
 
Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of by a second method different than the first method, incorporated in the device of Sweet, in order to send data to an output device using a second method, which can allow data to be sent at a higher speed and reduce transfer time (as stated in Kato ¶ [85] and [86]).  
However, the combination above fails to specifically teach the feature of the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function.
However, this is well known in the art as evidenced by Kubota.  Similar to the primary reference, Kubota discloses determining the type of output function performed by the network device (same field of endeavor or reasonably pertinent to the problem).    
Kubota teaches the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function (e.g. the system discloses using a wireless PC that is used to acquire information from a network similar to a PC, which is taught in ¶ [38].  The information acquired relays that the function can be a printer function   The PC can detects the simple service discovery protocol from a connected device in order to acquire the functions described in the device description document, which is taught in ¶ [44].  The functions disclosed can be a printing function or a projection function, which is seen in figures 5, 6A or 6B and taught in ¶ [45]-[47].).

[0038] A control system according to the first embodiment of this invention is a UPnP control point such as a PC (Personal Computer) 1 shown in FIG. 2 or the like. Though the first embodiment will be described by using the PC 1 as an example of the control system, the control apparatus of this invention may be a wireless handheld PC 2, a mobile phone (not shown), or the like. A control program of the first embodiment is executed by the UPnP control point such as the PC 1. Examples of UPnP devices to be connected to a UPnP network 11 include a scanner 3, a printer 4, a file server 5, an audio player 6, a projector 7, a rooter 8, a digital camera 9, a TV (Television) monitor 10, and the like.

[0044] When one UPnP device is connected to a network, the UPnP device informs other UPnP devices of its existence periodically by using an SSDP (Simple Service Discovery Protocol) on the network. The SSDP is a multicast discovery protocol obtained by extending an HTTP (Hypertext Transfer Protocol) header. A link to a DDD (Device Description Document) described in an XML (extensible Markup Language) format is included in a discovery packet. A URL for referring to an SDD (Service Description Document) defined by the UPnP is described in the DDD in addition to a device type, a manufacturer, a model, and so forth. In the step S105, the PC 1 detects the UPnP device from the SSDP to acquire the DDD of the detected device. Alternatively, the PC 1 can inquire connection states of the other UPnP devices by the use of the SSDP to proactively detect the UPnP device.

[0045] In the step S110, the PC 1 refers to the URL described in the DDD to acquire the SDD in which a service provided by the device is described in detail in the XML format. By the acquisition of the SDD, the PC 1 detects the service provided by the device connected to the UPnP network 11 and acquires information of an action and a state variable as control information for causing the device to provide the service and data format information. The data format information is information to be used for specifying a data format processable by a device. For example, in the case where a printer serving as the device can interpret data in text format and JPEG format and can convert the data into print data, the text format and the JPEG format are included as the data format information in an SDD in which a service provided by the printer, i.e. the service of printing out, is described.

[0046] In the step S115, the PC 1 updates a service management table shown in FIG. 5 based on the SDD. The service management table is data to be used for managing provision states of the UPnP devices actually connected to the UPnP network 11 in terms of all services defined by a DCP (Device Control Protocol) In the service management table, availability of actions and state variables of the services defined by the DCP and minimum information (address of message) required for using the services, and data format information are described.

[0047] In the step S120, the PC 1 refers to the service management table and the screen management table to display a screen such as that shown in FIG. 6 on the display unit 25 in such a fashion that a user can select any of control screen components corresponding to the services provided by the devices connected to the UPnP network 11. Among buttons 101, 102, 103, 104, 105, and 106, only the selectable buttons may be displayed depending on connection states of the devices, or those which cannot be selected because the corresponding devices are not connected may be displayed in gray color and in such a fashion that the pointing device cannot select them. Shown in FIG. 6A is a control screen to be displayed on the display unit 25 when the UPnP network 11 is in a state shown in FIG. 2, while shown in FIG. 6B is a control screen to be displayed on the display unit 25 when the UPnP network 11 is in a state the same as that shown in FIG. 2 except for disconnection of the scanner 3.




    PNG
    media_image1.png
    574
    450
    media_image1.png
    Greyscale


Therefore, in view of Kubota, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function, incorporated in the device of Sweet, as modified by Kato, in order to acquire functions of newly connected devices to the network and reducing the storage of the function information, which reduces the time for operation of the additional device connected to the system (as stated in Kubota ¶ [11]).  

Re claim 13: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 11 above.
Sweet teaches the method according to claim 11, 
wherein the output data, sent by the second method different than the first method, is sent to the designated output device (e.g. the computing device can receive the output format from the printer and send this information to the printer if a driver is present on the computing device to generate that output format, which is taught in ¶ [37] above.  In addition, the computing device can send print data to a cloud in order for the cloud to generate data the printer can print and send the data to the printer from the cloud, which is taught in ¶ [35] and [38].).

[0035] Cloud 104 can include one or more servers that provide printing services using a cloud-computing paradigm. For example, cloud 104 can include a server which receives a print job from mobile device 102 and generates corresponding printer data which can be printed by printer 106. Note that a system which implements a cloud-computing paradigm provides a layer of abstraction between a computing resource and the resource's underlying technical architecture (e.g., servers, storage, networks). This facilitates convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or service-provider interaction. Clouds typically have five characteristics: on-demand self-service, broad network access, resource pooling, rapid elasticity, and measured service. 

[0038] On the other hand, if mobile device 102 does not possess a driver for printer 106 and if printer 106 does not support driverless printing, mobile device 102 can send the print job to a cloud 104 (illustrated by dashed arrow 112). Next, one or more servers within cloud 104 can process the print job to generate printer data and can send the printer data directly to printer 106 (illustrated by dashed arrow 116). Alternatively, cloud 104 can return the printer data to mobile device 102, so that mobile device 102 can forward the printer data to printer 106 (illustrated by dashed arrow 114).

However, Sweet fails to specifically teach the features of wherein the method further comprises obtaining, by the first method, connection information for the second method; and 
wherein the output data of the determined type, sent by the second method different than the first method, is sent to the designated output device using the obtained connection information.  
However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses acquiring function information from a printer by a mobile device (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches wherein the method further comprises obtaining, by the first method, connection information for the second method (e.g. the passage teaches in ¶ [82] and [83] above the usage of NFC to acquire connection information and MFP function ID information from the MFP.  A second communication method is used to communicate print data to the MFP after the NFC interaction.); and

wherein the output data of the determined type, sent by the second method different than the first method, is sent to the designated output device using the obtained connection information (e.g. the primary reference discloses converting the output data to the determined type if a driver is present.  The secondary reference of Kato teaches sending the print data using another method that was acquired from a first transmission method of NFC, which is taught in ¶ [82] and [83] above.  With the combination of references, the features of the claims are performed above.).
Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the method further comprises obtaining, by the first method, connection information for the second method; and wherein the output data of the determined type, sent by the second method different than the first method, is sent to the designated output device using the obtained connection information, incorporated in the device of Sweet, in order to transfer data using a second method instead of using the first transfer method, which can allow for data to be sent at a higher speed and reduce transfer time (as stated in Kato ¶ [85] and [86]).  


Re claim 14: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 11 above.
Sweet The method according to claim 11, wherein the first output function is printing (e.g. the mobile device acquires the printer capability information that specifies the type of printing that can be performed, which is taught in ¶ [30] above and [47].).  

[0047] This printer capability information can specify attributes of the print media, such as media sizes, types (e.g., paper or photo media) and margins. This printer capability information can also specify finishing attributes, such as attributes related to stapling, hole punching and booklets. The printer capability information can additionally specify information related to printer features, such as whether to print on two sides of a page (duplex), which output bit to use, and which media source (tray) to use. The printer capability attributes can also specify file-related attributes, such as the file sizes supported by the printer, the file-format versions supported by the printer, and the file-format extensions supported by the printer. The printer capability information can also specify various printer capabilities, such as the color spaces supported by the printer, the bit depths supported by the printer, and the resolutions supported by the printer. 

However, the combination above fails to specifically teach the feature of the second output function is projection.
However, this is well known in the art as evidenced by Kubota.  Similar to the primary reference, Kubota discloses determining the type of output function performed by the network device (same field of endeavor or reasonably pertinent to the problem).    
Kubota teaches the second output function is projection (e.g. the invention discloses a projection function, which is illustrated in figures 6A, 6B and taught in ¶ [44]-[47] above.).
Therefore, in view of Kubota, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the second output function is projection, incorporated in the device of Sweet, as modified by Kato, in order to acquire functions of newly connected devices to the network and reducing the storage of the function information, which reduces the time for operation of the additional device connected to the system (as stated in Kubota ¶ [11]).  

Re claim 15: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 11 above.
Sweet teaches the method according to claim 11, further comprising generating the output data in a file format corresponding to the determined output function (e.g. the computing device can contain a driver to generate print data in a format that the printer supports, which is taught in ¶ [37].  The format supported is communicated to the computing device, which is taught in ¶ [30] above.).  

[0037] During the printing process, mobile device 102 initially makes contact with printer 106 through a discovery protocol as is described in more detail below. Next, after printer 106 is identified and selected, there are a number of ways that printing can be accomplished. If mobile device 102 possesses a driver for printer 106, or if printer 106 supports driverless printing, mobile device 102 can use the driver or the driverless printing technique to generate printer data for a print job and can send the printer data directly to printer 106 (as is illustrated by dashed arrow 110). This process is described in more detail below. (Note that the term "driverless printing" refers to a printing technique which operates without the need for printer-specific software on a computing device. Instead, the computing device queries a printer to obtain capability information for the printer (including current-status information) and generates printer data for the printer based on the obtained printer capability information.)

Re claim 16: The teachings of Sweet in view of Kato and Kubota are applied to dependent claim 15 above.
Sweet teaches the method according to claim 15, wherein the file format is at least one of a PDL or a PDF file format (e.g. the file format supported by the printer can be PDF, which is taught in ¶ [43] above.).  

Re claim 17: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 11 above.
However, Sweet fails to specifically teach the features of the method according to claim 11, wherein the first method includes use of at least one of infrared communication, Bluetooth, NFC, or a QR code.  	However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses acquiring function information from a printer by a mobile device (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches wherein the first method includes use of at least one of infrared communication, Bluetooth, NFC, or a QR code (e.g. the passage teaches in ¶ [82] and [83] the usage of NFC to acquire connection information and MFP function ID information from the MFP.  A second communication method is used to communicate print data to the MFP after the NFC interaction.).

[0082] Next, when NFC communication is established, i.e., the mobile terminal device 500 is present in the communication region of one of the NFC chips 600-1 through 600-n (Yes in step S801), the NFC chip 600 sends out an MFP ID, a function ID, and a setting value (step S803). When "the mobile terminal device 500 is present in the communication region", it means that the mobile terminal device 500 held by the user is touching the NFC chip 600 of the MFP 400, so that the user can surely give an instruction to specify the tray to which the output medium is to be ejected. 
[0083] When the mobile terminal device 500 determines that NFC communication has been established, i.e., the mobile terminal device 500 is present in the communication region of one of the NFC chips 600 (Yes in step S802), the reader/writer unit 501 reads the MFP ID, the function ID, and the setting value from the corresponding NFC chip 600 (step S804). Next, the Bluetooth communication unit 502 acquires print data from the data storage unit 503 (step S805). The Bluetooth communication unit 502 sends the function ID, the setting value, and the print data to the MFP 400 corresponding to the MFP ID (step S806). It is assumed that the communication setting information necessary for Bluetooth communications is exchanged beforehand between the MFP 400 and the mobile terminal device 500. 

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first method includes use of at least one of infrared communication, Bluetooth, NFC, or a QR code, incorporated in the device of Sweet, in order to utilize a first method to acquire information while using another method to send information, which can allow the mobile device to store a larger amount of data acquired via the first method when compared to the use of an IC card  (as stated in Kato ¶ [85] and [86]).  

Re claim 19: Sweet teaches an operation terminal comprising: 
a memory; and a processor (e.g. the invention discloses memory and a processor that executes instructions stored in the memory to perform the function of the invention, which is taught in ¶ [28] and [29].) configured to: 

[0028] The data structures and code described in this detailed description are typically stored on a non-transitory computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The non-transitory computer-readable storage medium includes, but is not limited to, volatile memory, non-volatile memory, magnetic and optical storage devices such as disk drives, magnetic tape, CDs (compact discs), DVDs (digital versatile discs or digital video discs), or other media capable of storing code and/or data now known or later developed. 
[0029] The methods and processes described in the detailed description section can be embodied as code and/or data, which can be stored in a non-transitory computer-readable storage medium as described above. When a computer system reads and executes the code and/or data stored on the non-transitory computer-readable storage medium, the computer system performs the methods and processes embodied as data structures and code and stored within the non-transitory computer-readable storage medium. Furthermore, the methods and processes described below can be included in hardware modules. For example, the hardware modules can include, but are not limited to, application-specific integrated circuit (ASIC) chips, field-programmable gate arrays (FPGAs), and other programmable-logic devices now known or later developed. When the hardware modules are activated, the hardware modules perform the methods and processes included within the hardware modules. 

obtain, by a first method, function information from a designated output device (e.g. the mobile device uses a discovery protocol to identify nearby available printers and the capability information of the discovered printers, which is taught in ¶ [30], [40] and [41] above.); 
determine whether an output function that the designated output device provides is the first output function or the second output function, based on the function information obtained by the first method (e.g. based on the discovery protocol, the mobile device acquires the formats supported by the available printers, which is taught in ¶ [42] and [43].  In addition, the system receives from the printer capability information regarding the type of media used for printing, the print finishing functions and type of duplex printing, which is taught in ¶ [46]-[48].  The duplex printing type is considered as the first output function.); and 
send, to the designated output device, output data corresponding to the determined output function (e.g. if the computing device contains a driver for the format the printer supports, the computing device renders the document in the appropriate format and sends it to the printer, which is taught in ¶ [43], [44] above.  Moreover, the system or mobile device selects a type of media based on the received capabilities from the printer.  A job is generated based on these received capabilities and is sent to the printer that sent the capability information, which is taught in ¶ [49] and [50].).

However, Sweet fails to specifically teach the features of by a second method different than the first method.  
However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses acquiring function information from a printer by a mobile device (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches by a second method different than the first method (e.g. the primary reference discloses converting the output data to the determined type if a driver is present.  The secondary reference of Kato teaches sending the print data using Bluetooth since the Bluetooth connection information was acquired from a first transmission method of NFC, which is taught in ¶ [82] and [83] above.  With the combination of references, the features of the claims are performed above.). 
Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of by a second method different than the first method, incorporated in the device of Sweet, in order to send data to an output device using a second method, which can allow data to be sent at a higher speed and reduce transfer time (as stated in Kato ¶ [85] and [86]).  

However, the combination above fails to specifically teach the feature of the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function.
However, this is well known in the art as evidenced by Kubota.  Similar to the primary reference, Kubota discloses determining the type of output function performed by the network device (same field of endeavor or reasonably pertinent to the problem).    
Kubota teaches the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function (e.g. the system discloses using a wireless PC that is used to acquire information from a network similar to a PC, which is taught in ¶ [38].  The information acquired relays that the function can be a printer function   The PC can detects the simple service discovery protocol from a connected device in order to acquire the functions described in the device description document, which is taught in ¶ [44].  The functions disclosed can be a printing function or a projection function, which is seen in figures 5, 6A or 6B and taught in ¶ [45]-[47].).

Therefore, in view of Kubota, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function, incorporated in the device of Sweet, as modified by Kato, in order to acquire functions of newly connected devices to the network and reducing the storage of the function information, which reduces the time for operation of the additional device connected to the system (as stated in Kubota ¶ [11]).

Re claim 20: Sweet teaches a system comprising: 
an operation terminal; and an output device (e.g. the mobile device and the printer are included in the invention, which is described in ¶ [34] and illustrated in figure 1.); 

[0034] FIG. 1 illustrates a printing system 100 in accordance with the disclosed embodiments. Printing system 100 includes a number of entities, including a device 102 (e.g., a mobile device 102), a cloud 104 and a printer 106. In one embodiment, mobile device 102 can generally include any type of mobile computer system or computing device, such as a laptop computer, a notebook computer, a tablet computer, a personal digital assistant, a digital media receiver (such as Apple TV.TM.), a digital picture frame, a cellular telephone or a portable navigation system. Printer 106 can generally include any device or system capable of printing textual data or images onto some type of print media, such as paper or photo media. For example, printer 106 can comprise a stand-alone printer, or alternatively a printing system, which includes a print server and one or more printers.


    PNG
    media_image2.png
    274
    320
    media_image2.png
    Greyscale

wherein the operation terminal includes: 
a memory; and a processor (e.g. the invention discloses memory and a processor within the devices in the invention that execute instructions stored in the memory in each device to perform the functions of the invention, which is taught in ¶ [28] and [29] above.) configured to: 
obtain, by a first method, function information from the output device (e.g. the mobile device uses a discovery protocol to identify nearby available printers and the capability information of the discovered printers, which is taught in ¶ [30], [40] and [41] above.); 
determine whether an output function that the output device provides is the first output or the second output function, based on the function information obtained by the first method (e.g. based on the discovery protocol, the mobile device acquires the formats supported by the available printers, which is taught in ¶ [42] and [43].  In addition, the system receives from the printer capability information regarding the type of media used for printing, the print finishing functions and type of duplex printing, which is taught in ¶ [46]-[48].  The duplex printing type is considered as the first output function.); and 
send, to the output device, output data corresponding to the determined output function (e.g. if the computing device contains a driver for the format the printer supports, the computing device renders the document in the appropriate format and sends it to the printer, which is taught in ¶ [43], [44] above.  Moreover, the system or mobile device selects a type of media based on the received capabilities from the printer.  A job is generated based on these received capabilities and is sent to the printer that sent the capability information, which is taught in ¶ [49] and [50].); and 
wherein the output device includes: a second memory; and a second processor (e.g. the invention discloses memory and a processor within the devices in the invention that execute instructions stored in the memory in each device to perform the functions of the invention, which is taught in ¶ [28] and [29] above.) configured to: 
receive the sent output data; and output the sent output data (e.g. the mobile device sends printer data to the printer in order to have the printer print the received data, which is taught in ¶ [40] and [41] above.).  

However, Sweet fails to specifically teach the features of by a second method different than the first method.
However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses acquiring function information from a printer by a mobile device (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches by a second method different than the first method (e.g. the primary reference discloses converting the output data to the determined type if a driver is present.  The secondary reference of Kato teaches sending the print data using Bluetooth since the Bluetooth connection information was acquired from a first transmission method of NFC, which is taught in ¶ [82] and [83] above.  With the combination of references, the features of the claims are performed above.). 
Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of by a second method different than the first method, incorporated in the device of Sweet, in order to send data to an output device using a second method, which can allow data to be sent at a higher speed and reduce transfer time (as stated in Kato ¶ [85] and [86]).  

However, the combination above fails to specifically teach the feature of the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function.
However, this is well known in the art as evidenced by Kubota.  Similar to the primary reference, Kubota discloses determining the type of output function performed by the network device (same field of endeavor or reasonably pertinent to the problem).    
Kubota teaches the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function (e.g. the system discloses using a wireless PC that is used to acquire information from a network similar to a PC, which is taught in ¶ [38].  The information acquired relays that the function can be a printer function   The PC can detects the simple service discovery protocol from a connected device in order to acquire the functions described in the device description document, which is taught in ¶ [44].  The functions disclosed can be a printing function or a projection function, which is seen in figures 5, 6A or 6B and taught in ¶ [45]-[47].).

Therefore, in view of Kubota, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the obtained function information indicating a first output function or a second output function; the second output function differing from the first output function, incorporated in the device of Sweet, as modified by Kato, in order to acquire functions of newly connected devices to the network and reducing the storage of the function information, which reduces the time for operation of the additional device connected to the system (as stated in Kubota ¶ [11]).


Re claim 22: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 20 above. 
Sweet teaches the system according to claim 20, 
 wherein the output data, sent by the second method different than the first method, is sent to the output device using the obtained connection information (e.g. the computing device can receive the output format from the printer and send this information to the printer if a driver is present on the computing device to generate that output format, which is taught in ¶ [37] above.  In addition, the computing device can send print data to a cloud in order for the cloud to generate data the printer can print and send the data to the printer from the cloud, which is taught in ¶ [35] and [38] above.).  

However, Sweet fails to specifically teach the features of wherein the first processor is further configured to obtain, by the first method, connection information for the second method; and wherein the output data of the determined type, sent by the second method different than the first method, is sent to the output device using the obtained connection information.
However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses acquiring function information from a printer by a mobile device (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches wherein the first processor is further configured to obtain, by the first method, connection information for the second method (e.g. the passage teaches in ¶ [82] and [83] above the usage of NFC to acquire connection information and MFP function ID information from the MFP.  A second communication method is used to communicate print data to the MFP after the NFC interaction.); and
wherein the output data of the determined type, sent by the second method different than the first method, is sent to the output device using the obtained connection information (e.g. the primary reference discloses converting the output data to the determined type if a driver is present.  The secondary reference of Kato teaches sending the print data using another method that was acquired from a first transmission method of NFC, which is taught in ¶ [82] and [83] above.  With the combination of references, the features of the claims are performed above.).

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first processor is further configured to obtain, by the first method, connection information for the second method; and wherein the output data of the determined type, sent by the second method different than the first method, is sent to the output device using the obtained connection information, incorporated in the device of Sweet, in order to transfer data using a second method instead of using the first transfer method, which can allow for data to be sent at a higher speed and reduce transfer time (as stated in Kato ¶ [85] and [86]).  

Re claim 23: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 20 above.
Sweet teaches the system according to claim 20, wherein the first output function is printing (e.g. the mobile device acquires the printer capability information that specifies the type of printing that can be performed, which is taught in ¶ [30] and [47] above.).  
However, the combination above fails to specifically teach the feature of the second output function is projection.
However, this is well known in the art as evidenced by Kubota.  Similar to the primary reference, Kubota discloses determining the type of output function performed by the network device (same field of endeavor or reasonably pertinent to the problem).    
Kubota teaches the second output function is projection (e.g. the invention discloses a projection function, which is illustrated in figures 6A, 6B and taught in ¶ [44]-[47] above.).
Therefore, in view of Kubota, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the second output function is projection, incorporated in the device of Sweet, as modified by Kato, in order to acquire functions of newly connected devices to the network and reducing the storage of the function information, which reduces the time for operation of the additional device connected to the system (as stated in Kubota ¶ [11]).  

Re claim 24: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 20 above.
Sweet teaches the system according to claim 20, wherein the second processor is further configured to cause the generation of the output data in a file format corresponding to the determined output function (e.g. the printer contains a printer controller used to print a document according to the supported standards on the printer, which is taught in ¶ [41].  These same supported standards are stored on the printer and sent to the mobile device as capability in formation, which is taught in ¶ [46]-[48] above.).  

[0041] As mentioned above, printer 106 contains a discovery component 212 and a network-printing component 214. In addition, printer 106 includes components that support printing using: the JPEG (Joint Photographic Experts Group) standard 216, the PDF (Portable Document Format) standard 217, and a RF (Raster Format) standard 218. These components send data to through printer controller 219 to print heads 220 within printer 104, so that print controller 219 can translate the data and print heads 220 can print the translated data onto some type of print media, such as paper.

Re claim 25: The teachings of Sweet in view of Kato and Kubota are applied to dependent claim 24 above.
Sweet teaches the system according to claim 24, wherein the file format is at least one of a PDL or a PDF file format (e.g. the file format supported by the printer can be PDF, which is taught in ¶ [43] above.).  

Re claim 26: The teachings of Sweet in view of Kato are applied to independent claim 20 above.
However, Sweet fails to specifically teach the features of the system according to claim 20, wherein the first method incudes use of at least one of infrared communication, Bluetooth, NFC, or a QR code.  

However, this is well known in the art as evidenced by Kato.  Similar to the primary reference, Kato discloses acquiring function information from a printer by a mobile device (same field of endeavor or reasonably pertinent to the problem).    
Kato teaches wherein the first method incudes use of at least one of infrared communication, Bluetooth, NFC, or a QR code (e.g. the passage teaches in ¶ [82] and [83] above the usage of NFC to acquire connection information and MFP function ID information from the MFP.  A second communication method is used to communicate print data to the MFP after the NFC interaction.).

Therefore, in view of Kato, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first method incudes  use of at least one of infrared communication, Bluetooth, NFC, or a QR code, incorporated in the device of Sweet, in order to utilize a first method to acquire information while using another method to send information, which can allow the mobile device to store a larger amount of data acquired via the first method when compared to the use of an IC card  (as stated in Kato ¶ [85] and [86]).

Re claim 28: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 20 disclosed above. 
Sweet teaches the system according to claim 20, wherein the determining includes determining whether the output function is printing (e.g. the system determines detecting the type of printing , such as duplex, is available on a printer that transmits its capability information, which is taught in ¶ [46]-[48] above.). 

However, Sweet fails to specifically teach the feature of wherein the determining includes determining whether the output function is projection.  

However, this is well known in the art as evidenced by Kubota.  Similar to the primary reference, Kubota discloses determining the type of output function performed by the network device (same field of endeavor or reasonably pertinent to the problem).    
Kubota teaches wherein the determining includes determining whether the output function is projection (e.g. the invention discloses a projection function that can be detected, which is illustrated in figures 6A, 6B and taught in ¶ [44]-[47] above.).
Therefore, in view of Kubota, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the determining includes determining whether the output function is projection, incorporated in the device of Sweet, as modified by Kato, in order to acquire functions of newly connected devices to the network and reducing the storage of the function information, which reduces the time for operation of the additional device connected to the system (as stated in Kubota ¶ [11]).  


Claims 12, 21 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweet, as modified by Kato and Kubota, as applied to claims 11 and 20 above, and further in view of Kitada (US Pub 2011/0066685).

Re claim 12: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 11 above.
Sweet teaches the method according to claim 11, 
wherein the output data, sent by the second method different than the first method, is received in response to the request, and sent to the designated output device (e.g. the mobile device requests cloud printing and the cloud receives data to generate printer data, which is described in ¶ [51] and [52].  The transmission of data to and receipt of data from the cloud is in a different communication protocol than the discovery of printers, which is considered as the second method and taught in ¶ [35] and [36].  The cloud sends the printer data generated back to the mobile device, and the mobile device sends the printer data to the printer, which is also taught in ¶ [51] and [52].).  

[0035] Cloud 104 can include one or more servers that provide printing services using a cloud-computing paradigm. For example, cloud 104 can include a server which receives a print job from mobile device 102 and generates corresponding printer data which can be printed by printer 106. Note that a system which implements a cloud-computing paradigm provides a layer of abstraction between a computing resource and the resource's underlying technical architecture (e.g., servers, storage, networks). This facilitates convenient, on-demand network access to a shared pool of configurable computing resources that can be rapidly provisioned and released with minimal management effort or service-provider interaction. Clouds typically have five characteristics: on-demand self-service, broad network access, resource pooling, rapid elasticity, and measured service. 
[0036] The entities illustrated in FIG. 1 are coupled together by one or more networks (not shown). These networks can generally include any type of communication channel capable of coupling together network nodes. For example, the one or more networks can include a wireless network connection, such as a Bluetooth.TM. network connection; a cellular networking connection (e.g., a 3G/4G network or an Edge network); a networking connection based on the standards described in Institute for Electrical and Electronic Engineers (IEEE) 802.11; a wireless personal-area networking (PAN) connection, such as a network connection based on the standards described in IEEE 802.15; or any peer-to-peer (wireless or wired) networking technology. 

Cloud Printing 
[0051] FIGS. 5A and 5B illustrate flow charts for alternative techniques for cloud printing in accordance with the disclosed embodiments. (These flow charts illustrate operations which take place during the driverless printing process which occurs in step 312 of FIG. 3.) Referring to FIG. 5A, mobile device 102 first sends a print job to cloud 104 (step 502). Next, a server within cloud 104 generates corresponding printer data for the selected printer and sends the printer data directly to the selected printer (step 504). Unfortunately, this technique may have issues with establishing channels through firewalls. The printer will generally not accept a print job from the cloud unless a channel is first established between a server in the cloud and the printer. 
[0052] To remedy this problem, the printer data can be returned to the mobile device so that the mobile device can forward the printer data to the printer. More specifically, referring to FIG. 5B, mobile device 102 first sends a print job to cloud 104 (step 512). Next, one or more servers within cloud 104 generate corresponding printer data for the selected printer and return the printer data to mobile device 102 (step 514). Finally, mobile device 102 forwards the printer data to the selected printer (step 516). Because a channel already exists between the mobile computing device and the cloud and between the mobile computing device and the printer, there is no need to set up an additional channel between the cloud and the printer.

	However, Sweet fails to specifically teach the features of wherein the method further comprises sending, based on the determining, a request to an information storage apparatus for the output data corresponding to the determined output function.
	However, this is well known in the art as evidenced by Kitada.  Similar to the primary reference, Kitada discloses receiving a converted document at a mobile device and printing a document received from a server (same field of endeavor or reasonably pertinent to the problem).    
	Kitada teaches wherein the method further comprises sending, based on the determining, a request to an information storage apparatus for the output data corresponding to the determined output function (e.g. a user sends a request to a server for a pdf document that has the name displayed on the mobile device, which is illustrated in figure 8 and explained in ¶ [52]-[54].  The request for the pdf document is based on the determined type the user has selected.  The process of converting the data is explained in ¶ [41]-[43].  With the primary reference teaching the determining of a determined output type, such as pdf, and the secondary reference disclosing selecting this same type for display and printing a server stored document illustrated in figure 21, the combination of references teach the claimed features above.).

[0041] FIG. 3A illustrates a process corresponding to the flow diagram shown in FIG. 2. For example, in step 300, an open document request is sent from the mobile device 1 to the image converting server (ICS) 2. In step 301, a login request is sent to the document storage server 4 from the image converting server 2. In step 302, a session ID is generated and sent from the document storage server 4 to the image converting server 2 in response to a successful login request. In step 303, a document data request is sent from the image converting server 2 to the document storage server 4. In step 304, the requested document data is received at the image converting server 2. 
[0042] FIG. 3B continues the process shown in FIG. 3A. In step 305, a login request is sent from the image converting server 2 to the document storage server 4. In step 306, a session ID destruction confirmation response is sent from the document storage server 4 to the image converting server 2. In step 307, document data is sent from the image converting server 2 to the converter tool 3 to be converted. 
[0043] In step 308, the converted document data is sent to the image converter server 2 from the converter tool 3. In step 309, a page listing is sent from the image converter tool 2 to the mobile device 1. In step 310, an open page request is sent from the mobile device 1 to the image converting server 2. Finally, in step 311, the converted image data corresponding to the page request is sent from the image converting server 2 to the mobile device 1. 

[0052] As shown in FIG. 8, once the user has executed the search for the subject matter in search box 62 and the results are received from the document storage server, the results are displayed below the search box. Alternatively, the search results could be displayed on another part of the screen depending on the screen configuration of the mobile device 1. 
[0053] As shown in FIG. 8, the received results are displayed in a list. For example, in FIG. 8, the J2me.pdf 71 file is displayed along with the J2me folder 72. If the user wishes to open either the file J2me.pdf 71 or the folder J2me 72 the user can highlight either of these elements and use the menu 81 shown in FIG. 9 to open the document or folder. Alternatively, if the mobile device 1 includes a touch screen the user can simply select the file name by touching the file name. This open document request corresponds to step 300 shown in FIG. 3A. 
[0054] In response to the open document request, a list of pages of the document is received at the mobile device 1. As shown in FIG. 10 the selected document name 91 is displayed a list of the available pages of the document 92, 93 and 94. The receipt of the page list corresponds to step 309 shown in FIG. 3B. 

Therefore, in view of Kitada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the method further comprises sending, based on the determining, a request to an information storage apparatus for the output data corresponding to the determined output function, incorporated in the device of Sweet, as modified by Kato and Kubota, in order to send converted data from a server to a mobile device based on request for preview, which ensures a more appropriate view of the document can be displayed on the mobile device (as stated in Kitada ¶ [37]).  

Re claim 21: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 20 above.
Sweet teaches the system according to claim 20, 
wherein the output data, sent by the second method different than the first method, is received in response to the request, and sent to the designated output device (e.g. the mobile device requests cloud printing and the cloud receives data to generate printer data, which is described in ¶ [51] and [52] above.  The transmission of data to and receipt of data from the cloud is in a different communication protocol than the discovery of printers, which is considered as the second method and taught in ¶ [35] and [36] above.  The cloud sends the printer data generated back to the mobile device, and the mobile device sends the printer data to the printer, which is also taught in ¶ [51] and [52] above.).  

However, Sweet fails to specifically teach the features of wherein the first processor is further configured to send, based on the determining, a request to an information storage apparatus for the output data corresponding to the determining output function.

However, this is well known in the art as evidenced by Kitada.  Similar to the primary reference, Kitada discloses receiving a converted document at a mobile device and printing a document received from a server (same field of endeavor or reasonably pertinent to the problem).    
	Kitada teaches wherein the first processor is further configured to send, based on the determining, a request to an information storage apparatus for the output data corresponding to the determining output function (e.g. a user sends a request to a server for a pdf document that has the name displayed on the mobile device, which is illustrated in figure 8 and explained in ¶ [52]-[54] above.  The request for the pdf document is based on the determined type the user has selected.  The process of converting the data is explained in ¶ [41]-[43] above.  With the primary reference teaching the determining of a determined output type, such as pdf, and the secondary reference disclosing selecting this same type for display and printing a server stored document illustrated in figure 21, the combination of references teach the claimed features above.).

Therefore, in view of Kitada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first processor is further configured to send, based on the determining, a request to an information storage apparatus for the output data corresponding to the determining output function, incorporated in the device of Sweet, as modified by Kato, in order to send converted data from a server to a mobile device based on request for preview, which ensures a more appropriate view of the document can be displayed on the mobile device (as stated in Kitada ¶ [37]).

Re claim 29: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 11 above.
Sweet teaches the method according to claim 11, 
wherein the method further comprises determining a file format based on the determined output function (e.g. the mobile device determines the capability information that received from the printer in order to determine the file formats used for printing a document.  The determination by the system comprised of the mobile device is discussed in ¶ [31].  The capabilities determined are mentioned in ¶ [41] and [43]-[45] above.); and

[0031] Note that the disclosed embodiments differ from existing systems which need to maintain specific drivers for each supported printer. In these existing systems, the features and capabilities for specific printers are stored in static capability files created by the printer vendors, such as a PostScript Printer Description (PPD) file, and these static capability files are stored on the device itself. In contrast, the disclosed embodiments query a printer (not a static file) to determine the "current" operational capabilities of a printer. In addition to the discovery protocol and the network-printing protocol, the disclosed embodiments also can provide a page-description language that specifies the appearance of printed pages.

 
wherein the output data, sent by the second method different than the first method, is received from the information storage apparatus in response to the request, and sent to the designated output device (e.g. the mobile device requests cloud printing and the cloud receives data to generate printer data, which is described in ¶ [51] and [52] above.  The transmission of data to and receipt of data from the cloud is in a different communication protocol than the discovery of printers, which is considered as the second method and taught in ¶ [35] and [36] above.  The cloud sends the printer data generated back to the mobile device, and the mobile device sends the printer data to the printer, which is also taught in ¶ [51] and [52] above.).  

However, Sweet in view of Kato fails to specifically teach the features of sending a request to an information storage apparatus for the output data, which corresponds to the determined file format.
However, this is well known in the art as evidenced by Kitada.  Similar to the primary reference, Kitada discloses receiving a converted document at a mobile device and printing a document received from a server (same field of endeavor or reasonably pertinent to the problem).    
	Kitada teaches sending a request to an information storage apparatus for the output data, which corresponds to the determined file format (e.g. a user sends a request to a server for a pdf document that has the name displayed on the mobile device, which is illustrated in figure 8 and explained in ¶ [52]-[54].  The request for the pdf document is based on the determined type the user has selected.  The process of converting the data is explained in ¶ [41]-[43].  With the primary reference teaching the determining of operational capabilities including a determined output type, such as pdf, and the secondary reference disclosing selecting this same type for display and printing a server stored document illustrated in figure 21, the combination of references teach the claimed features above.).
Therefore, in view of Kitada, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of sending a request to an information storage apparatus for the output data, which corresponds to the determined file format, incorporated in the device of Sweet, as modified by Kato, in order to send converted data from a server to a mobile device based on request for preview, which allows selecting from multiple formats to output data (as stated in Kitada ¶ [37] and [38]).


Claims 18 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sweet, as modified by Kato, as applied to claim 11 and 20 above, and further in view of Liu (US Pub 2011/0096354).

Re claim 18: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 11 above.
However, Sweet fails to specifically teach the features of the method according to claim 11 wherein the second method is a socket communication method.  
However, this is well known in the art as evidenced by Liu.  Similar to the primary reference, Liu discloses communicating with a printer via port 9100 for printing (same field of endeavor or reasonably pertinent to the problem).    
Liu teaches wherein the second method is a socket communication method (e.g.  the invention discloses providing data communication with a printer to perform printing, such as using port 9100.  This is taught in ¶ [22] and [25].).

[0022] The print request handler 102 includes first, second and/or third communication modules 134, 136, 138. First communication module 134 includes the hardware and software as is known in the art for providing data communication via local network 108, which may include, for example, the hardware and software needed for a wired coupling (e.g., via Ethernet) or a wireless coupling (e.g., via a wireless adapter) to the local network 108. Second communication module 136 includes the hardware and software as is known in the art for providing data communication via network 110, which may include, for example, the hardware and software needed for a wired coupling (e.g., via Ethernet) or a wireless coupling (e.g., via a wireless adapter) to the network 110. The second communication module 136, therefore, may provide a dedicated wired or wireless coupling to the Internet. Third communication module 138 includes the hardware and software for providing data communication with one or more printer devices 104, e.g., by coupling directly to a printer device 104, for example via a socket connection on the printer device 104, such as a communication port, e.g., TCP/IP port 9100, provided on the printer device 104. At least one of the first and second communication modules 134 and 136 supports data communication including at least one of receiving emails with or without attachments from a remote receiver, receiving files from a remote receiver using FTP, and receiving files from a remote receiver using HTTP/SOAP or other protocols. 

[0025] The printer devices 104 each further include at least one communication module for receiving printer ready data files from the print request handler 102, such as a TCP/IP communication port 144 and a network interface 146. The communication port 144, includes hardware (e.g., TCP/IP port 9100), and software (e.g., an API) for providing data communication with the print request handler 102 (e.g., directly or via local network 108) for receiving the printer ready data documents. The network interface 146 is in data communication with network 108 or network 110 for receiving the printer ready data documents from the print request handler 102 via the network, e.g., for receiving SOAP messages using WS-Print protocols, or for receiving data streams using Line Printer Remote (LPR) printing protocols. This may include, for example, an Ethernet port and/or a USB port. 

[0050] When the SOAP client module 318 has generated a SOAP message, the SOAP message is streamed to the selected printer device 104. The printer ready document(s) or SOAP message are provided to the selected printer device 104 e.g., via a serial or parallel interface on the printer device 104, which may be wired or wireless, or via a TCP/IP port on the printer device 104, such as TCP port 9100 on the printer device 104. Where the TCP port 9100 is used, the print request handler 102 may provide data to printed to the selected printer device 104 without having a driver for the printer device 104 installed on the print request handler 104. This increases the versatility of the print request handler 104 by allowing it to send print requests to printer devices 104 for which it does not have a driver installed, and conserves the time and energy consumed by installing and updating printer drivers.

Therefore, in view of Liu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second method is a socket communication method, incorporated in the device of Sweet, as modified by Kato, in order to submit jobs to a printer without a driver installed, which can conserve time and energy consumed when installing and updating drivers (as stated in Liu ¶ [50]).  

Re claim 27: The teachings of Sweet in view of Kato and Kubota are applied to independent claim 20 above.
However, Sweet fails to specifically teach the features of the system according to claim 20, wherein the second method is a socket communication method.

However, this is well known in the art as evidenced by Liu.  Similar to the primary reference, Liu discloses communicating with a printer via port 9100 for printing (same field of endeavor or reasonably pertinent to the problem).    
Liu teaches wherein the second method is a socket communication method (e.g.  the invention discloses providing data communication with a printer to perform printing, such as using port 9100.  This is taught in ¶ [22] and [25] above.).

Therefore, in view of Liu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the second method is a socket communication method, incorporated in the device of Sweet, as modified by Kato, in order to submit jobs to a printer without a driver installed, which can conserve time and energy consumed when installing and updating drivers (as stated in Liu ¶ [50]).  


Allowable Subject Matter
Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The following underlined features were not taught by the applied and/or cited prior art.

Re claim 30: The teachings of Sweet ‘140 in view of Kato and Kubota are applied to independent claim 20 disclosed above. 
 The system according to claim 20, wherein the second processor is configured such that: 
an operation panel of the output device displays a QR code including the function information, in a case in which the output device includes function information indicating a printing function; and
 the output device projects a QR code including the function information, in a case in which the output device includes function information indicating a projection function.

Re claim 31: The teachings of Sweet ‘140 in view of Kato and Kubota are applied to independent claim 11 disclosed above.
The method according to claim 11, further comprising: 
displaying, by an operation panel of the output device, a QR code including the function information, in a case in which the output device includes function information indicating the first output function; and 
projecting, by the output device, a QR code including the function information, in a case in which the output device includes function information indicating the second output function differing from the first output function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKinley teaches acquiring a job from a server by a printer after sending the job to the server from a mobile terminal.
Yagiura discloses projecting a QR code that contains projector function information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672